DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/23/21 has been entered.
 
Specification
The disclosure is objected to because of the following informalities: Page 4, lines 5, 6, and 25 recite the units “g/cm-3“ and “m2/g-1“ which should be replaced with “g/cm3“ and “m2/g“ to avoid unnecessary confusion. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 15, 16, 36, 37, and 38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 36, 37, and 38 recite the limitation "the buffer region" in line 1 of each claim.  There is insufficient antecedent basis for this limitation in the claims.
Claim 15 includes units “g/cm-3“ and claim 16 includes units “m2/g-1“. Since the unit denominator includes a negative exponent, the units as claimed are “g·cm3 ” and “m2·g”, rendering the claims unclear. For purposes of examination, the units will be interpreted as “g/cm3“ and “m2/g“.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 11-18, and 34-40 are rejected under 35 U.S.C. 103 as being unpatentable over Maiwald (US 2018/0116280) in view of Rasouli (US 2015/0128963), .
Claim 1. Maiwald teaches a HNB smoking device ([0002] – [0003]) comprising: a lighting end (subunit 2 with combustible core 12) ([0024]) and a mouth end (subunit 5) distal from the lighting end, the lighting end comprising a heat generation segment, wherein the heat generation segment includes a fuel element (combustible core 12) ([0024] – [0026]); a catalyst segment (cellulose-based pellets 19, [0003] – [0006], [0009]) positioned downstream of and in axial alignment in an end-to-end relationship with the heat generation segment wherein the catalyst segment reduces the amount of unwanted smoke constituents from combustion in the aerosol being delivered to the user ([0025]); and an aerosol-generation segment (subunit 3 having tobacco fibers 15) positioned downstream of the catalyst segment, wherein each segment is physically separate and in a heat exchange relationship ([0023] – [0026]). The fourth subunit/mouth piece 5 and third subunit/filter 4 are attached to the second subunit/aerosol-generation segment 3 by a third cover strip 8 (tipping paper) ([0023]; Figure 1).
Maiwald does not explicitly disclose that the catalyst is a pyrolyzed resorcinol-formaldehyde aerogel impregnated with a catalytic metal compound for conversion of carbon monoxide to carbon dioxide.
Rasouli teaches a comparable HNB smoking articles ([0003]) where the mouthpiece comprises an aerogel having a superior, highly porous structure suited for supporting a catalyst while providing the desirable resistance to draw through the smoking device ([0005] – [0008]). The catalyst is a metal catalyst ([0032]). Rasouli 
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the aerogel support for the catalyst of Rasouli into the catalyst segment of Maiwald for use in the same HNB device because selection of known material on the basis of its suitability for the intended purpose supports a finding of obviousness. Maiwald teaches a known smoking device which differs from the claimed invention by the substitution of an aerogel supporting a catalyst for the disclosure cellulose-based pellet catalyst used with the same purpose of converting unwanted combustion smoke constituents in the airflow through the smoking article as taught by the primary reference. However, Rasouli teaches a comparable HNB device utilizing the known material (aerogel impregnated with a metal catalyst) performing the same function of converting smoke constituents. One of ordinary skill in the art would have found it obvious to consider the material disclosed by Rasouli having the same purpose to provide the predictable result that catalyst segment of Maiwald would convert the combustion constituents in substantially the same manner using the different catalyst-impregnated aerogel in combination with the primary teaching. Further, one of ordinary skill in the art would have recognized the taught benefit in that catalyst-impregnated 
Rasouli discloses a variety of gelling agents that can be used to form the aerogel ([0022]-[0023]), but does not explicitly disclose that the aerogel is a pyrolyzed resorcinol-formaldehyde aerogel.
Branton et al. discloses using an aerogel composition in a smoking filter because of its highly porous structure ([0004]-[0005]) and specifically cites using a pyrolyzed resorcinol-formaldehyde aerogel ([0019]-[0021]).
Branton et al. discloses that the dried gels of the invention are very hard and strong; accordingly, their attrition rate is low and their pore structure can be manipulated more easily without concern for degradation of the material ([0027]). It would have been obvious to one of ordinary skill in the art before the effective filing date to use pyrolyzed resorcinol-formaldehyde aerogel as the aerogel of used in Rasouli (and in the catalyst segment of Maiwald) so that the pore structure can be manipulated more easily without concern for degradation of the material as taught by Branton et al. Furthermore, it would have been obvious to one of ordinary skill in the art that a pyrolyzed resorcinol-formaldehyde aerogel may be used because selection of a known material on the basis of its suitability for the intended purpose supports a finding of obviousness.
Rasouli discloses the conversion of “unwanted smoke constituents”, which one of ordinary skill in the art would recognize to include carbon monoxide, but the combination of references set forth above does not explicitly teach where the catalyst converts carbon monoxide to carbon dioxide.

Thus Bono discloses the suitability of a carbon aerogel as a substituted for an organic aerogel ([0034]) where the impregnated metal catalyst is effective for the conversion of carbon monoxide to carbon dioxide. Because reduction of carbon monoxide in the inhaled vapor is a widely pursued endeavor in the field of smoking articles and because of the disclosure of Rasouli, one or ordinary skill in the art would find it obvious to consider the use of various aerogels for the catalytic support. It would have been obvious to one having ordinary skill in the art at the time the invention was made to consider a catalyst-impregnated carbon aerogel for the conversion of carbon monoxide in the gas to carbon dioxide since it have held to be within the ordinary skill of worker in the art to select a known material on the basis of its suitability for the intended use.  One would have been motivated to consider carbon aerogel for its highly porous structure to achieve a more efficient smoke conversion.
Maiwald, Rasouli, Branton, and Bono do not explicitly disclose a wrapping material configured for heat transfer and comprising a metal inner surface, the wrapping material circumscribing the heat generation segment, catalyst segment, and aerosol-generation segment.
Crooks et al. discloses a HNB smoking article ([0043]) comprising a heat generation segment 235 with a heat source 240, and a substrate material 255 ([0041]-[0042]; Figure 4). A representative substrate wrapping material 258 for the substrate 
Crooks et al. teaches that the metal inner surface provided on the substrate wrapping material 258 transmits heat longitudinally in the device ([0043]) and provides for the volatilization of the aerosol forming components contained therein ([0042]). It would have been obvious to include the substrate wrapping material 258 of Crooks et al. in the smoking article of Modified Maiwald between the heat generation segment at the lighting end and the aerosol-generation segment (subunit 3 having tobacco fibers 15) positioned downstream of the catalyst segment, to aid in the transmission of heat longitudinally in the device.
Claims 12, 13, and 14. Modified Maiwald discloses that the catalyst comprises manganese, chromium, iron, cobalt, nickel, copper, zirconium, tin, zinc, tungsten, titanium, molybdenum, vanadium materials, titania, ceria and gold or gold on titania (Rasouli [0032]).
Claim 15. Modified Maiwald discloses that the aerogel comprises a density of less than about 0.35 g/cm3 or less than about 0.1 g/cm3 or less than about 0.05 g/cm3 (Rasouli [0017]).
Claim 16. Modified Maiwald discloses that the BET surface area of the aerogel is at least 500, 550, 600, 650, 700, 750, 800, 900, 1000, 1100, 1200, 1300, 1400, 1500, 1600, 1700, 1800 or 1900 m2/g (Branton [0046]).
Claims 11 and 17. The combination as above is silent to where the loading of the catalytic metal compound on the aerogel is from about 0.1% to about 50%, based on the total dry weight of the aerogel.
However Bono further teaches where the performance of the aerogel catalyst can be tailored to meet the specific regulatory, design, and economic requirements associated with particular applications. The adjustable design parameters of the aerogel catalyst that can be engineered and optimized to meet the requirements of a given application include but are not limited to: the specific chemistry of the aerogel catalyst (e.g., the ratios of particular active species and additives can be optimized), the physical properties of the catalytic aerogel (e.g., the surface area, porosity, etc. can be optimized), the quantity or loading density of the catalyst, the residence time of the pollutant in the catalyst, the method of support of the catalyst, and the bulk flow pattern of the exhaust through the catalyst. Thus, for example the space velocity could be decreased in the catalytic converter employing an aerogel catalyst in order to increase the overall percentage of pollutants removed from an exhaust stream passing through the converter to meet a particular application or regulatory requirements ([0053]). 
Maiwald further teaches where an aerosol, gas, or vapor can pass through the open pore structure via the interconnected voids or pores of the aerogel. In many embodiments, the voids or pores have an average size of less than 500 micrometers, or less than 250 micrometers, or less than 100 micrometers. This open pore structure allows air or tobacco smoke to flow through the aerogel structure. The pore size of the open pore structure can be chosen to provide a resistance to draw that is similar to a resistance to draw of a conventional smoking article ([0013]).

It would have been obvious to one having ordinary skill in the art at the time the invention was made to select the optimal porosity and catalyst load, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. One would have been motivated to optimize the catalyst load and pore size of the aerogel catalyst segment for the purpose of delivering optimal smoke conversion and RTD to the user.
Claim 18. Modified Maiwald discloses that the aerogel particles have an average size of at least about 50 micrometres, or at least about 100 micrometres, or at least about 250 micrometres (Rasouli [0027]).
Claim 34. Modified Maiwald discloses that the pyrolyzed resorcinol-formaldehyde aerogel may be provided in the filter of the smoking article (Branton [0030]). Branton et al. teaches that “the dried gel is preferably incorporated into this filter, but may alternatively or in addition be included in another part of the smoking article, such as in or on the cigarette paper, or in the smokable filler material” ([0030]). It would have been obvious to one of ordinary skill in the art before the effective filing date that the aerogel 
Claims 35, 36, 37, and 38. Modified Mariwald discloses the smoking article of claim 1 and Crooks et al. further teaches including a buffer region 253 between heat generating segment 235 and the aerosol-generating segment 251 which is immediately downstream of the heat generating segment 235. The buffer region 253 may mainly include empty air space, or it may be partially or substantially completely filled with a non-combustible material such as, for example, metal, organic, inorganic, ceramic, or polymeric materials, or any combination thereof (Crooks [0045]; Figure 4). 
Crooks et al. teaches that the buffer region may reduce potential scorching or other thermal degradation of portions of the aerosol-generating segment 251 ([0045]). It would have been obvious to one of ordinary skill in the art before the effective filing date to include a buffer region between the heat generation segment includes a fuel element (combustible core 12) and the a catalyst segment (cellulose-based pellets 19, [0003] – [0006], [0009]) in Maiwald in order to reduce potential scorching or other thermal degradation of the catalyst segment which is immediately downstream of the heat generation segment. 
Crooks et al. does not explicitly disclose the length of the buffer region 253, but it would have been obvious to one of ordinary skill in the art before the effective filing date that the length of the buffer region would be of sufficient length to reduce potential scorching or other thermal degradation of the segment immediately downstream of the heat generation segment. Thus, the buffer region may be within the claimed range of about 2 mm to about 5 mm as a matter of routine experimentation. 
Claim 39. Maiwald does not explicitly disclose that the third cover strip 8 (tipping paper) (Maiwald [0023]; Figure 1) comprises an air dilution means comprising a series of perforations extending through the tipping wrapper.
Crooks et al. discloses a ventilated or air diluted smoking article can be provided with an optional air dilution mechanisms, such as a series of perforations 30, each of which extend through the tipping material and plug wrap. The optional perforations 30, shown in FIG. 3, can be made by various techniques known to those of ordinary skill in the art, such as laser perforation techniques ([0023]).
Crooks et al. teaches that the perforations in the tipping paper provide dilution of drawn mainstream smoke with ambient air ([0002]). It would have been obvious to one of ordinary skill in the art before the effective filing date to include perforations in the third cover strip 8 (tipping paper) of Maiwald in order to dilute the mainstream smoke with ambient air as taught by Crooks et al.

Claim 40. Maiwald does not explicitly disclose specific lengths for the heat generation segment, catalyst segment and aerosol generation segment of the smoking article. However, Crooks et al. discloses that the smoking article can have total lengths of about 70 mm to about 120 mm, often about 80 mm to about 100 mm. The length of the filter element 30 can vary. Typical filter elements can have total lengths of about 15 mm to about 40 mm, often about 20 mm to about 35 mm ([0026]). Thus, according to Crooks, the length of the remaining segments of a representative smoking article without including the length of the filter segment would often be about 45 mm to about 80 mm. If the article of Maiwald has the overall length taught by Crooks et al., then the 

Claims 2 and 21 are rejected under 35 U.S.C. 103 as being unpatentable Maiwald (US 2018/0116280) in view of Rasouli (US 2015/0128963), Branton et al. (US 2012/0222690), Bono (US 2013/0136664), and Crooks et al. (US 2014/0305455); and further in view of Woodcock (US 2014/0356607).
Claims 2 and 21. Modified Maiwald teaches the invention as claimed but teaches that the aerosol-generating segment comprises a plurality of tobacco fibers (15) (Maiwald [0026]) instead of the claimed limitation where the aerosol-generating segment incorporates glycerin, propylene glycol, or a combination thereof; and where the aerosol-generating segment comprises tobacco treated with one or both aerosol-forming material and a flavoring agent.
However Woodcock, considered analogous art in the field of HNB articles ([0002]) teaches a comparable smoking article comprising: a lighting end (distal end 2) and a mouth end (buccal end having mouthpiece 4) distal from the lighting end (2) (fig. 1), the lighting end (2) comprising a heat generation segment, where the heat generation segment includes a fuel element (fuel element 3 houses in distal end 2, [0014] – [0015], fig. 1) and an aerosol-generation segment (tobacco section 5, [0019]), 
Modified Maiwald discloses the claimed invention except for the different material used for the aerosol-generating segment. It would have been obvious to one having ordinary skill in the art at the time the invention was made to use the different aerosol-generating material disclosed by Woodcock as a suitable material since it have held to be within the ordinary skill of worker in the art to select a known material on the basis of its suitability for the intended use.  One would have been motivated to use a flavored material for the purpose of improving user experience.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Maiwald (US 2018/0116280) in view of Rasouli (US 2015/0128963), Branton et al. (US 2012/0222690), Bono (US 2013/0136664), and Crooks et al. (US 2014/0305455); and further in view of Deevi (US 7569510).
Claim 19. Modified Maiwald teaches the smoking article of claim 1 and further teaches where the purpose of the catalyst segment is to convert smoke constituents from the heat source ([0006]) but does not explicitly disclose the relative composition of the aerogel compared to the total weight of the smoking article. 
However Deevi, considered analogous art in the field of catalysts incorporated into smoking devices for the conversion of carbon monoxide to carbon dioxide in produced smoke (Col 1: lines 55 – 57), teaches a comparable device with a catalyst supporting filter segment where a suitable catalyst support includes an aerogel (Col 6: 
Though not explicitly teaching the claimed weight percentage range recited in the claim, it can be said that Deevi provides motivation with which one of ordinary skill in the art would have found it obvious to optimize the relative composition of the catalyst and aerogel supporting filter to the total cigarette composition (of the smoking article of primary reference Maiwald) in order to optimize the result effective variable of constituents removed from the smoke as based on the desired amount removed and the cigarette smokeable material composition.

Response to Arguments
Applicant's arguments filed 7/23/21 have been fully considered but they are not persuasive. 
Applicant argues that Maiwald teaches that it is necessary to provide cooling between the heat segment and the filter segment so the user does not burn their mouth, and that this teaching would prevent a skilled person from including a heat-conducting wrapping as recited in claim 1. Examiner disagrees, as Maiwald teaches only that a cooling portion may be provided downstream of the tobacco, but it is not a required element ([0003]). In fact, Maiwald teaches that the air flow is cooled by the filter segment and only if that amount of cooling is insufficient, additional cooling regions can be provided ([0026]). 
Applicant argues that Rasouli teaches away from using carbonized materials and states that the organic aerogels used in the smoking articles described consist essentially of or preferably consist of organic compounds. Applicant states that Rasouli also teaches that activated carbon materials are no longer considered an organic compound after it has been activated. Examiner argues that Rasouli explicitly states “[f]or simplicity, this application refers to aerogels, but one of ordinary skill in the art would also understand that the mouthpiece could include any open pore structure that is converted from an organic gel, for example xerogels and cryogels as well as, or in place of, aerogels. As such, in many embodiments, an open pore structure that is converted from an organic gel may be substituted for the aerogels used below, or the aerogel may be substituted by a xerogel or cryogel” ([0006]). While Rasouli further teaches that “[i]n some cases, the organic aerogel is not carbonized, pyrolyzed, or otherwise heated 
Applicant also argues that Rasouli teaches that the organic aerogel is present in the filter segment and a skilled person would not place the aerogel in the tubular body 10 of Maiwald.
Maiwald discloses where the pellet segment functions as an aerosol-generating segment which can release a flavoring into the hot gases or functions as a catalyst segment to convert unwanted constituents in the hot gases. Thus, Maiwald discloses the general structure of the claimed article and the need for a catalyst in the claimed location and Rasouli discloses an acceptable alternative type of catalyst.
Applicant argues that one of ordinary skill would not have been motivated to combine the teachings of Bono with Maiwald because Bono is related to treatment of automotive exhaust streams, the conditions of which are completely different from those encountered in HNB cigarette articles. It has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Maiwald, Rasouli, and Bono are all directed to the use of catalysts to remove unwanted constituents from hot gases, where the hot gases are products of combustion and produce constituents that are harmful if inhaled. Catalytic conversion of smoke constituents from harmful to nontoxic is considered to be reasonably pertinent to the field of endeavor of the instant application and prior art references cited.

Bono discloses where a carbon aerogel has suitable porosity for performance as catalyst substrates for the desired carbon monoxide to carbon dioxide conversion (“Given this high specific surface area along with high thermal stability and tunable chemical composition, the present aerogels perform well as heterogeneous catalysts for gas-phase reactions… The porous nature of aerogels leads to a high surface area within the materials, up to 2240 m.sup.2/g in some cases for doped carbon aerogel… reactions. These heterogeneous systems benefit greatly from a high surface area on the catalyst which increases the number of exposed active sites for reaction, thereby increasing the efficiency of the reaction with respect to the gas flow,” [0045]). One of ordinary skill would recognize the high porosity of carbon aerogel to support the catalyst.
Regarding the rejection of claim 19, Applicant argues that combining the cited portions of Deevi with the previously cited references would not result in the claimed article. Applicant states that Deevi only mentions aerogels in reference to a silica gel support. Examiner respectfully disagrees. Deevi teaches where catalysts are more effective in reducing unwanted smoke constituents when the catalyst particle size is small (Col 6: lines 26 – 31) and that aerogels make particularly suitable substrates for these highly efficient, smaller particles because they are highly porous and can support the smaller particles without releasing their powder into the cigarette (Col 6: lines 32 – 62, Col 6: line 63 – Col 7: line 3). Deevi goes on to disclose the desirable amount of 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katherine A Will whose telephone number is (571)270-0516. The examiner can normally be reached Monday-Friday 10:00AM-6:00PM(EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Wilson can be reached on (571)270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE A WILL/Examiner, Art Unit 1747